DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2005/0037585 to Park et al (hereinafter Park) in view of US Patent No. 5,783,475 to Ramaswami (hereinafter Ramaswami).
Regarding Claim 1, Park discloses a metal oxide semiconductor field effect transistor (MOSFET) device located on a substrate comprising:
a source region (172, Fig. 2);
a drain region (172);
a channel region located between the source region and the drain region (Fig. 2);

a gate layer (120) located above the gate dielectric layer;
a first sidewall spacer comprising a first oxide layer (130) on a sidewall of the gate layer and a nitride layer (142) on the first oxide layer, wherein the first sidewall spacer is located adjacent the gate dielectric layer and the gate layer and above the source region or drain region such that the first oxide layer and the nitride layer expose a portion of the source region or drain region (see below);
a second sidewall spacer (130,142) located adjacent the gate dielectric layer and the gate layer and above the other of the source region or drain region; and
a first pair of air gaps comprising a first air gap and a second air gap, located in the first sidewall spacer, wherein the first air gap (A2, Fig. 3D) is adjacent the gate layer and the second air gap (A1) is located over the source or drain region, wherein the first airgap has major axis parallel to the gate layer and the second airgap has a major axis parallel to a major surface of the substrate (Fig. 3D),
wherein the first air gap and the second air gap are formed in the nitride layer such that an end of the first air gap and an end of the second air gap are substantially aligned with either end of the first oxide layer (Fig. 3D).

Park does not disclose exposing a portion of the source/drain region.
Ramaswami discloses a similar device and method of manufacturing to Park including a spacer having an oxide layer (48, Fig. 5) and a nitride layer (36) wherein a portion of the source/drain region is exposed (Fig. 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the MOSFET of Park such that the source/drain regions are exposed so as to provide electrical connections to the source/drain regions either through a silicide layer, as 

Regarding Claim 2, the combination of Park and Ramaswami makes obvious the MOSFET device of Claim 1, further comprising a second pair of air gaps comprising a third air gap and a fourth air gap, located in the second sidewall spacer wherein the third air gap (A2) is adjacent the gate layer and the fourth air gap (A1) is located over the source or drain region, wherein the third air gap has major axis parallel to the gate layer and the fourth air gap has a major axis parallel to a major surface of the substrate (Fig. 3D).
Citations are to Park unless otherwise noted.

Regarding Claim 3, the combination of Park and Ramaswami makes obvious the MOSFET device of Claim 1, wherein the first pair of air gaps comprise a different size than the second pair of air gaps (Fig. 3D).

Regarding Claim 4, the combination of Park and Ramaswami makes obvious the MOSFET device of Claim 1, wherein a height of the first air gap is between 0.001 times a combined height of the gate layer and the gate dielectric layer and 0.7 times a combined height of the gate layer and the gate dielectric layer (Fig. 3D). While the drawings are not necessarily to scale, there is no suggestion that the air gaps be as thick as 70% the combined height of the gate layer and gate dielectric layer.

Regarding Claim 5, the combination of Park and Ramaswami makes obvious the MOSFET device of Claim 1, wherein the first sidewall spacer and the second sidewall spacer comprise a sandwich 

Regarding Claim 6, the combination of Park and Ramaswami makes obvious the MOSFET device of Claim 5. Ramaswami discloses a method for etching an interior spacer layer, the interior spacer layer (36, Fig. 4) being sandwiched by a first and second oxide layer (48, 37), wherein the second oxide layer comprises a different material from the first oxide layer (doped silicon oxide for layer 48; Col. 2 Lines 50- 55 and silicon oxide for layer 37; Col. 3 Lines 4-10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the oxide layers of Park to comprise different materials. Absent any unexpected results by Applicant, forming the two oxides to be different materials would have had obvious benefits such as increasing the isolation of the gate electrode by selecting materials with differing dielectric constants and/or preventing degradation of the gate electrode by selecting different materials based on their ability to act as barriers. It appears that as long as both oxides are chosen such that the central, nitride layer can be selectively etched, the specific material composition of the oxide layers does not affect the general function, or method of construction, for the MOSFET of Park.

Regarding Claim 21, the combination of Park and Ramaswami makes obvious the MOSFET device of Claim 1, wherein the source region comprises a source extension region (171, Fig. 3E) and the drain region comprises a drain extension region (171), and the end of the second air gap is substantially aligned with an end of the source extension region or an end of the drain extension region (Fig. 3E)

Regarding Claim 22, the combination of Park and Ramaswami makes obvious the MOSFET device of Claim 21, wherein the source region further comprises a deep source region (172) and the deep well regions 44 being exposed).

Regarding Claim 8, Park discloses an integrated circuit comprising:
a plurality of MOSFET devices (Fig. 3D, see below);
wherein a first MOSFET device of the plurality of MOSFET devices comprises:
a source region (172, Fig. 2);
a drain region (172);
a gate dielectric layer (110);
a gate layer (120) on the gate dielectric layer; and
sidewall spacers (142) comprising air gaps (A1, A2),
wherein the sidewall spacers comprise a first oxide layer (130) on a sidewall of the gate layer and a nitride layer (140) on the first oxide layer, and are located adjacent the gate dielectric layer and the gate layer and above the source region or drain region such that the first oxide layer and the nitride layer expose a portion of the source region or drain region (see below), and
wherein the air gaps are formed in the nitride layer such that ends of the air gaps are substantially aligned with either end of the first oxide layer (Fig. 3D). 

Park illustrates a single MOSFET but it would have been obvious to one of ordinary skill in the art to have formed a plurality of MOSFET devices similar to Park’s MOSFET. Electrical circuits require numerous transistors for signal routing and forming additional MOSFETs in a manner as disclosed by Park would have been a mere duplication of the structure, which has been held to have been within the general skill of a worker in the art.

Park does not disclose exposing a portion of the source/drain region.
Ramaswami discloses a similar device and method of manufacturing to Park including a spacer having an oxide layer (48, Fig. 5) and a nitride layer (36) wherein a portion of the source/drain region is exposed (Fig. 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the MOSFET of Park such that the source/drain regions are exposed so as to provide electrical connections to the source/drain regions either through a silicide layer, as demonstrated by Ramaswami or by an interconnect making contact to the source/drain regions. Either would require the removal of at least a portion of the oxide layer of Park, resulting in the device claimed by Applicant. 

Regarding Claim 9, the combination of Park and Ramaswami makes obvious the integrated circuit of Claim 8, wherein the first MOSFET device further comprises:
a first sidewall spacer (142, left side of the MOSFET; Fig. 3D); and
a second sidewall spacer (142, right side of the MOSFET), wherein both the first sidewall spacer and the second sidewall spacer comprise second and fourth air gaps (A1) over source regions and drain regions of the first MOSFET device; and
wherein a second MOSFET device of the plurality of MOSFET devices comprises:
a first sidewall spacer (142) comprising second or fourth air gaps (A1) over source regions or drain regions of the second MOSFET device since additional MOSFETs would have the same structure as the first MOSFET and there is no current requirement by Applicant that the second MOSFET have “only” a second or fourth air gap.

Regarding Claim 10, the combination of Park and Ramaswami makes obvious the integrated circuit of Claim 9, further wherein the first sidewall spacer of the first MOSFET device and the second sidewall spacer of the first MOSFET device comprises first and third air gaps (A2)adjacent to a gate layer of the first MOSFET device, and wherein the first sidewall spacer of the second MOSFET device comprises a first or third airgap adjacent to a gate layer of the second MOSFET device since additional MOSFETs would have the same structure as the first MOSFET and there is no current requirement by Applicant that the second MOSFET have “only” a first or third airgap.

Regarding Claim 11, the combination of Park and Ramaswami makes obvious the integrated circuit of Claim 10 but does not disclose the transistor being part of a dynamic random access memory (DRAM) or a static random access memory (SRAM) system. While the function of the transistor is not germane to the patentability of the structure of the transistor, the transistor of Park would function as a switching device in numerous circuits included DRAM or SRAM circuits. As these are common circuits in the art, selecting the transistor of Park to operate in these circuits would have been obvious to one of ordinary skill in the art.

Regarding Claim 12, the combination of Park and Ramaswami makes obvious the integrated circuit of Claim 8, comprising:
wherein the first MOSFET device comprises:
a first sidewall spacer comprising a second air gap (A1) over a source region of the first MOSFET device; and
wherein a second MOSFET device of the plurality of MOSFET devices comprises:
.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ramaswami and US Patent No. 8,106,467 to Shima et al (hereinafter Shima).
Regarding Claim 13, Park discloses a method of making a metal oxide semiconductor field effect transistor (MOSFET) device on a substrate comprising:
forming a MOSFET device comprising a source region (Fig. 3E, 172), a drain region (172), a channel region located between the source region and the drain region (Fig. 3E), a gate dielectric layer (110) located above the channel region, a metal or polysilicon gate layer (120) located above the gate dielectric layer, a first sidewall spacer (142) located adjacent the gate dielectric layer and the metal or polysilicon gate layer and above one of the source region or drain region and a second sidewall spacer (142) located adjacent the gate dielectric layer and the metal or polysilicon gate layer and above the other of the source region or drain region;
etching the first sidewall spacer to form a first pair of trenches (Figs. 3C & 3D) in the first sidewall spacer, the first pair of trenches (A1) comprising a first trench adjacent the metal or polysilicon gate layer and a second trench (A2) located over the source or drain region; and
a first air gap (A1) adjacent the metal or poly silicon gate layer and a second air gap (A2) located over the source or drain region, wherein the first air gap has a major axis parallel to the metal or poly silicon gate layer and the second air gap has a major axis parallel to a major surface of the substrate (Fig. 3D),
wherein forming the first sidewall spacer comprises:
depositing a first oxide layer (130) on a sidewall of the gate layer;

patterning the first oxide layer and the nitride layer to expose a portion of the source region or drain region (see below), and
wherein the first air gap and the second air gap are formed in the nitride layer such that an end of the first air gap and an end of the second air gap are substantially aligned with either end of the first oxide layer (Fig. 3D)

Park does not disclose depositing an etchstop layer over the first sidewall spacer to contain the air gaps.
Shima discloses the formation of air gaps similar to Park (Fig. 5G) and including depositing an etch stop layer (20, Fig. 9G) over sidewall spacers (8b), thereby creating air gap pockets adjacent to the gate stackand source/drain regions.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed an etch stop layer over the transistor of Park. Typically, etch stop, planarization or other dielectric layers are formed over transistors to protect the devices and allow upper levels of circuitry to be formed. As demonstrated by Shima, the deposition of such a layer does not fill the trenches. By depositing such a layer over the transistor of Park, the trenches would have been sealed off to form air gaps.

Park does not disclose exposing a portion of the source/drain region.
Ramaswami discloses a similar device and method of manufacturing to Park including a spacer having an oxide layer (48, Fig. 5) and a nitride layer (36) wherein a portion of the source/drain region is exposed (Fig. 6).



Regarding Claim 14, the combination of Park, Ramaswami and Shima makes obvious the method of Claim 13, further comprising etching the second sidewall spacer (Park, 142) to form a second pair of trenches in the second sidewall spacer, the second pair of trenches comprising a third trench (A2) adjacent the metal or poly silicon gate layer and the gate dielectric layer and a fourth trench (A1) located over the source or drain region; and
depositing an etch stop layer (Shima, 20) over the second sidewall spacer to form a third airgap adjacent the metal or poly silicon gate layer and a fourth air gap located over the source or drain region, wherein the third air gap has major axis parallel to the metal or poly silicon gate layer and the fourth air gap has a major axis parallel to a major surface of the substrate (Park, Fig. 3D; Shima, Fig. 9G).

Regarding Claim 15, the combination of Park, Ramaswami and Shima makes obvious the method of Claim 14, wherein the first and second sidewall spacers are etched in a single step (Park, [0029]) and the etch stop layer is deposited over the first and second sidewall in a single step (Shima, Col. 13 Lines 43-55).

Regarding Claim 17, the combination of Park, Ramaswami and Shima makes obvious the method of Claim 15, wherein the first pair of trenches are formed by selectively etching the nitride layer relative to the first and second oxide layers (Park, Fig. 3D; [0029]).

Regarding Claim 18, the combination of Park, Ramaswami and Shima makes obvious the method of Claim 17, wherein selectively etching comprises wet etching and dry etching (Park, [0027] & [0029]).

Regarding Claim 19, the combination of Park, Ramaswami and Shima makes obvious the method of Claim 13, wherein forming the source and drain regions comprises forming source and drain extension regions (171) by performing a first ion implantation using the metal or polysilicon gate layer and the gate dielectric layer as a mask and forming deep source and drain regions (172) by performing a second ion implantation using the first and second sidewall spacers as a mask (Fig. 3E; [0032]).

Regarding Claim 20, the combination of Park, Ramaswami and Shima makes obvious the method of Claim 13, further comprising:
depositing a metal (15, Shima, Fig. SG) over the deep source region, the deep drain region and the metal or polysilicon gate layer when the metal or polysilicon gate layer comprises polysilicon (Shima, Col. 5 Lines 63-65); and
heating to form a metal silicide layer over the deep source region, the deep drain region and the polysilicon gate layer (Shima, Col. 8 Line 64 — Col. 9 Line 3).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818